EXHIBIT 10.21
 
Compensation Arrangements
 


 
The Registrant’s Board of Directors determined that the performance of the
organization in 2010 did not meet the criteria established by the Frozen Food
Express Industries, Inc. Amended 2005 Executive Cash Bonus Plan; therefore no
cash bonuses would be paid to the Named Executive Officers, as indicated in the
table below.  The Company implemented a three-year succession plan which
included a compensation study completed by Pricewaterhouse Coopers, LLC under
which the Board of Directors determined a Long-Term Incentive Grant (“LTI”) and
a Promotion Grant would be awarded in restricted stock under the Frozen Food
Express Industries, Inc. Amended and Restated 2005 Stock Incentive Plan subject
to three-year vesting to the Named Executive Officers, as indicated in the table
below.
 
Executive Name and Position
 
Cash Bonus
   
Restricted
Stock
Bonus
 
LTI Restricted Stock Grant (in shares)
Promotion Restricted Stock Grant
(in shares)
Stoney M. Stubbs, Jr., Chief Executive Officer
 
$
        -
   
$
         -
 
-
-
S. Russell Stubbs, President
 
$
        -
   
$
      125,216
 
   24,100
17,500
John Hickerson, Executive Vice President and Chief Operating Officer
 
$
-
   
$
86,838
 
        16,750
12,100
John McManama, Senior Vice President and Chief Financial Officer
 
$
-
   
$
58,695
 
11,300
8,200



 

 